Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a.	The prior art fails to disclose or suggest the combination of features present within claim 1.
b.	The closest prior art of record fails to disclose or suggest a weightlifting platform for use with barbell bearing weights, wherein the platform is positioned on an underlying floor, the platform comprising a resilient rubber platform, a translucent material positioned over said rubber platform, a design positioned between said translucent material and said rubber platform and an adhesive between said translucent material and rubber platform to adhered the layers together to form a unitary structure, the weightlifting platform is at least 3/8 inches thick, the weightlifting platform has a constant thickness across the entire width of the platform and wherein right and left sides of the weightlifting platform define vertical straight edges that are adapted to abut adjacent drop zones.  The closest prior art fails to disclose or suggest these limitations specifically the constant thickness across the entire width with vertical straight edges in combination with the other features.  It would not have been obvious to one of ordinary skill in the art to have modified the closest prior art and formed these features as would cause the prior art to be inoperable and not function as desired.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785